O’Donnell, J.,
dissenting.
{¶ 30} I respectfully dissent and would grant the writ of prohibition in this case.
{¶ 31} Distinct lines of jurisdiction divide judicial authority between the Court of Claims and the courts of common pleas in Ohio. Section 16, Article I of the Ohio Constitution authorizes suits against the state “in such courts * * * as may be provided by law.” R.C. 2743.03 established the Court of Claims and granted it exclusive, original jurisdiction over “all civil actions against the state permitted by the waiver of immunity contained in section 2743.02 of the Revised Code.”
{¶ 32} Contrariwise, R.C. 2743.03(A)(2) left undisturbed the jurisdiction of other courts of this state to hear and determine civil actions against the state in which a claimant seeks as its “sole relief’ a declaratory judgment, injunctive relief, or other equitable relief.
{¶ 33} The pleadings here demonstrate that, as articulated in the majority opinion, the claims between ES & S and Secretary of State Blackwell have been resolved, and ES & S has withdrawn from the present action.
Langdon & Shafer, L.L.C., and David R. Langdon; Robert A. Destro; Crabbe, Brown & James, L.L.P., Larry H. James, and James L. Ervin, for relator.
Gibson & Robbins-Penniman and J. Miles Gibson, for respondents Judge Dale Crawford and the Franklin County Court of Common Pleas.
{¶ 34} Furthermore, Hart has intervened in the case pending before Judge Crawford originally filed by ES & S, and its complaint contains three designated claims that are substantially similar to ES & S’s claims: (1) a judgment declaring that Directive 2005-07 breached Secretary of State Blackwell’s contract with Hart and that Blackwell had unlawfully usurped the counties’ authority to choose a voting system, as well as an injunction preventing Secretary of State Blackwell from enforcing Directive 2005-07, (2) a judgment declaring that Blackwell had failed to establish a schedule for certification of voting systems and that he exceeded his authority by unlawfully imposing an unreasonable and arbitrary deadline on counties and an injunction preventing Secretary of State Blackwell from enforcing the deadlines and other directives relating to the DRE voting system, and (3) a judgment declaring that Secretary of State Blackwell is obligated to pay the full contract price to Hart. Hart’s third claim essentially demands money damages for breach of contract.
{¶ 35} In civil suits containing causes of action for money damages against the state, the Court of Claims has exclusive, original jurisdiction even when ancillary relief — such as injunction or declaratory judgment — is sought in the complaint. R.C. 2743.03(A)(2) (“If a claimant in a civil action as described in division (A)(1) of this section also files a claim for a declaratory judgment, injunctive relief, or other equitable relief against the state that arises out of the same circumstances that gave rise to the civil action described in division (A)(1) of this section, the court of claims has exclusive, original jurisdiction to determine that claim in that civil action”); see, also, Manning v. Ohio State Library Bd. (1991), 62 Ohio St.3d 24, 30, 577 N.E.2d 650.
{¶ 36} Because of the nature of these pleadings, it is apparent to me that Judge Crawford is about to exercise authority that the General Assembly has expressly granted to the Court of Claims. Hence, the position of Secretary of State Blackwell that Judge Crawford must be prohibited from exercising that authority is in my view well taken, and I would grant the writ of prohibition.